Name: Commission Regulation (EEC) No 1031/87 of 9 April 1987 amending Regulation (EEC) No 736/87 suspending advance fixing of the import levy for certain cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 97/48 Official Journal of the European Communities 10 . 4. 87 COMMISSION REGULATION (EEC) No 1031/87 of 9 April 1987 amending Regulation (EEC) No 736/87 suspending advance fixing of the import levy for certain cereals Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 579/86 (2), and in particular the first subparagraph of Article 15 (7). thereof, Whereas Article 15 (7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of such provisions will or is likely to cause difficulties ; Whereas Commission Regulation (EEC) No 736/87 (3), as last amended by Regulation (EEC) No 821 /87 (4), suspended advance fixing of the import levy for certain cereals ; whereas under present circumstances suspension of advance fixing for subheading 10.07 D II of the Common Customs Tariff is no longer necessary ; whereas Regulation (EEC) No 736/87 should therefore be amended : Article 1 Article 1 of Regulation (EEC) No 736/87 is replaced by the following : 'Article 1 Advance fixing of the import levy for certain cereals falling under subheadings 10.07 B and 10.07 C II of the Common Customs Tariff shall be suspended from 10 April to 30 May 1987.' Article 2 This Regulation shall enter into force on 10 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 April 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 139, 24. 5 . 1986, p. 29. (3) OJ No L 71 , 14. 3 . 1987, p. 24. W OT No L 79. 21 . 3 . 1987. o . 57.